Title: From George Washington to Jaques Campion, 24 February 1787
From: Washington, George
To: Campion, Jaques



Sir,
Mount Vernon February 24th 1787

Your letter of the 26th of Jany came duly to hand. I am much obliged to you for your good wishes, and interest which you take in my welfare—The Asses are in very good order, but I am sorry to inform you that the Gold cock and the Silver hen pheasant are ded; the others appear to be drooping, and I am afraid that all the care and attention which is paid to them will not be able to preserve them. I am Sir yr Humble Servant

G. Washington

